

Exhibit 10.1


ENCOMPASS HEALTH CORPORATION
FIFTH AMENDED AND RESTATED
CHANGE IN CONTROL
BENEFITS PLAN


Encompass Health Corporation, a Delaware corporation (the “Company”), has
adopted the Encompass Health Corporation Fifth Amended and Restated Change in
Control Benefits Plan (the “Plan”) for the benefit of certain Participant
employees of the Company and its subsidiaries, on the terms and conditions
hereinafter stated. The Plan is intended to help retain qualified employees,
maintain a stable work environment and provide financial security to certain
Participant employees of the Company in the event of a Change in Control. The
Plan is intended to be a plan that “is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. Conversely, to the maximum extent
permitted by law, the Plan is not intended to provide for any “deferral of
compensation,” as defined in Section 409A of the Code (“Section 409A”) and
authoritative Department of Treasury regulations and other interpretive guidance
issued thereunder (including the Proposed Treasury Regulations issued June 22,
2016, to the extent the application of such proposed regulations facilitates the
administration of this Plan in accordance with the intentions set forth in this
paragraph). Instead, payments and benefits under the Plan are intended to fall
within the exceptions for “short-term deferrals,” as set forth in Treasury
Regulations Section 1.409A-1(b)(4), and “separation pay due to involuntary
separation from service or participation in a window program,” as set forth in
Treasury Regulations Section 1.409A-1(b)(9)(iii) and it is further intended that
each Participant’s benefits shall be payable only upon a Participant’s
“separation from service” under Treasury Regulations Section 1.409A-1(h). For
purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii), the right to each
payment under the Plan shall be treated as the right to a separate payment. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with these intentions.
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
Section 1.01    Definitions. Capitalized terms used in the Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:



--------------------------------------------------------------------------------



“Annual Salary” shall mean the base salary paid to a Participant immediately
prior to his or her Termination Date on an annual basis exclusive of any bonus
payments or additional payments under any Benefit Plan.
“Award” means any grant or award of Options, Stock Appreciation Rights or any
other right or interest relating to Common Stock or cash, granted to a
Participant pursuant to an equity compensation plan of the Company.
“Benefit Plan” shall mean any “employee benefit plan” (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit sharing, stock option, or other
stock-related rights or other forms of incentive or deferred compensation, paid
time-off benefits, insurance coverage (including any self-insured arrangements)
health or medical benefits, Disability benefits, workers’ compensation,
supplemental unemployment benefits, severance benefits and post employment or
retirement benefits (including: compensation, pension, health, medical or life
insurance, or other benefits).
“Board” shall mean the Board of Directors of the Company.
“Cause” shall have the meaning set forth in any individual employment, severance
or similar agreement between the Company and a Participant, or in the event that
a Participant is not a party to such an agreement, Cause shall mean:
(i)    the Company’s procurement of evidence of the Participant’s act of fraud,
misappropriation, or embezzlement with respect to the Company;
(ii)    the Participant’s indictment for, conviction of, or plea of guilty or no
contest to, any felony (other than a minor traffic violation);
(iii)    the suspension or debarment of the Participant or of the Company or any
of its affiliated companies or entities as a direct result of any willful or
grossly negligent act or omission of the Participant in connection with his or
her employment with the Company from participation in any Federal or state
health care program. For purposes of this clause (iii), the Participant shall
not have acted in a “willful” manner if the Participant acted, or failed to act,
in a manner that he or she believed in good faith to be in, or not opposed to
the best interests of the Company;
(iv)    the Participant’s admission of liability of, or finding by a court or
the SEC (or a similar agency of any applicable state) of liability for, the
violation of any “Securities Laws” (as hereinafter defined) (excluding any
technical violations of the securities laws which are not criminal in nature).
As used herein, the term “securities laws” means any federal or state law, rule
or regulation governing the issuance or exchange of securities, including,
without limitation, the Securities Act and the Exchange Act;



--------------------------------------------------------------------------------



(v)    a formal indication from any agency or instrumentality of any state or
the United States of America, including, but not limited to, the United States
Department of Justice, the SEC or any committee of the United States Congress
that the Participant is a target or the subject of any investigation or
proceeding into the actions or inactions of the Participant for a violation of
any Securities Laws in connection with his or her employment by the Company
(excluding any technical violations of the securities law which are not criminal
in nature);
(vi)    the Participant’s failure after reasonable prior written notice from the
Company to comply with any valid and legal directive of the Chief Executive
Officer or the Board that is not remedied within thirty (30) days of the
Participant being provided written notice thereof from the Company; or
(vii)    other than as provided in clauses (i) through (vi) above, the
Participant’s breach of any material provision of any employment agreement, if
applicable, or the Participant’s breach of the material duties of the
Participant’s job that is not remedied within thirty (30) days or repeated
breaches of a similar nature, such as the failure to report to work, perform
duties, or follow directions, all as provided herein, which shall not require
additional notices as provided in clauses (i) through (vi) above.
Cause shall be determined by the affirmative vote of at least fifty percent
(50%) of the members of the Board (excluding the Participant, if a Board member,
and excluding any member of the Board involved in events leading to the Board’s
consideration of terminating the Participant for Cause).
“Change in Control” shall mean
(i)    the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of either the then-outstanding shares of Common
Stock or the combined voting power of the Company’s then-outstanding voting
securities entitled to vote generally in the election of directors; or
(ii)    during any period of up to twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board (together
with any new directors whose election by the Board or whose nomination for
election by the stockholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
at the beginning of such period or whose election or nomination for



--------------------------------------------------------------------------------



election was previously so approved) cease to constitute at least a majority of
the Board; or
(iii)    the Company is liquidated or dissolved or adopts a plan of liquidation
or dissolution; or
(iv)    the merger or consolidation of the Company with or into another person
or the merger of another person with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another person, other than a transaction following which (A) in the case of a
merger or consolidation transaction, holders of securities that represented one
hundred percent (100%) of the combined voting power entitled to vote generally
in the election of directors of the Company immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the combined voting power entitled to vote generally in the
election of directors of the surviving person in such transaction immediately
after such transaction and (B) in the case of a sale of assets, each transferee
is owned by holders of securities that represented at least a majority of the
combined voting power entitled to vote generally in the election of directors of
the Company immediately prior to such sale.
“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any Section of the Code shall be deemed to include any amendments or
successor provisions to such Section and any regulations under such Section.
“Common Stock” shall mean $.01 par value common stock of the Company, and such
other securities of the Company as may be substituted for Common Stock.
“Compensation Committee” shall mean the Compensation Committee of the Board.
“Disability” shall mean a physical or mental condition which is expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and which renders the Participant incapable of
performing the work for which he or she is employed or similar work, as
evidenced by eligibility for and actual receipt of benefits payable under a
group Disability plan or policy maintained by the Company or any of its
subsidiaries that is by its terms applicable to the Participant.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------



“Fair Market Value” means (i) as of any given date, the closing price at which
the shares of Common Stock were traded (or if no transactions were reported on
such date on the next preceding date on which transactions were reported) on the
New York Stock Exchange on such date, or, if different, the principal exchange
or automated quotation system on which such stock is traded, or (ii) should the
Compensation Committee elect, the average closing price over a pre-established
series of such trading days preceding or following such given date.
“Good Reason” shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:
(i)    assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in a material adverse
change in such Participant’s reporting position, duties or responsibilities or
title or elected or appointed offices as in effect immediately prior to the
effective date of such change, or in the case of a Tier 1 or Tier 2 Participant
who was immediately prior to the Change in Control an executive officer of the
Company, such Participant ceasing to be an executive officer of a company with
securities registered under the Exchange Act;


(ii)    a material reduction in such Participant’s total compensation from that
in effect immediately prior to the Change in Control. For purposes of this
clause (ii), “total compensation” shall mean the sum of base salary, target
bonus opportunity and the opportunity to receive compensation in the form of
equity in the Company. Notwithstanding the foregoing, a reduction will not be
deemed to have occurred hereunder on account of (A) any change to a plan term
other than ultimate target bonus opportunity or equity opportunity, (B) the
actual payout of any bonus amount or equity amount, (C) any reduction resulting
from changes in the market value of securities or other instruments paid or
payable to the Participant, or (D) any reduction in the total compensation of a
group of similarly situated Participants that includes such Participant; or


(iii)    any change in a Participant’s status as a Tier 1 Participant, Tier 2
Participant or Tier 3 Participant to a status that provides a lower benefit
hereunder in the event of a Change in Control if such change in status occurs
during the period beginning six (6) months prior to a Change in Control and
ending twenty-four (24) months after a Change in Control; or


(iv)    any change of more than fifty (50) miles in the location of the
principal place of employment of such Participant immediately prior to the
effective date of such change.





--------------------------------------------------------------------------------



For purposes of this definition, none of the actions described in clauses (i)
through (iv) above shall constitute “Good Reason” if taken for Cause.
Additionally, none of the actions described in clauses (i) through (iv) above
shall constitute “Good Reason” with respect to any Participant if remedied by
the Company within thirty (30) days after receipt of written notice thereof
given by such Participant (or, if the matter is not capable of remedy within
thirty (30) days, then within a reasonable period of time following such thirty
(30) day period, provided that the Company has commenced such remedy within said
thirty (30) day period); provided that “Good Reason” shall cease to exist for
any action described in clauses (i) through (iv) above on the sixtieth (60th)
day following the later of the occurrence of such action or the Participant’s
knowledge thereof, unless such Participant has given the Company written notice
thereof prior to such date. Furthermore, any benefits under the Plan resulting
from the occurrence described in clause (iii) above shall be based on the status
of the Participant as set forth on Schedule I hereto as of the date of such
occurrence.
“Option” means a right granted pursuant to an equity compensation plan of the
Company to purchase Common Stock at a specified price during specified time
periods.
“Participant” shall mean an employee of the Company who is included on Schedule
I hereto, as that schedule may be amended in accordance with Section 2.01.
“Plan” shall mean this Encompass Health Corporation Change in Control Benefits
Plan, as amended, restated, supplemented or modified from time to time in
accordance with its terms.
“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(i)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; or
(ii)    the Company or any person, entity or “group” (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act, but excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or
(iii)    the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial



--------------------------------------------------------------------------------



ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifteen (15%) or more of either the then-outstanding shares of Common Stock
or the combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of Directors; or
(iv)    the Board adopts a resolution to the effect that a Potential Change in
Control has occurred;
provided, however, that no Potential Change in Control shall be deemed pending
for purposes of the Plan if such event or condition is no longer in effect or
existence or is otherwise rescinded or terminated (by means of a public filing
or announcement in the case of clause (ii) above).
“Pro-rated Portion” shall mean a fraction (i) whose numerator is the number of
months elapsed from the beginning of any not yet completed performance period
applicable to any cash incentive award or plan through the effective date of
termination of a Participant’s employment in the circumstances described in
Section 3.01 below, and (ii) whose denominator is the total number of months in
such performance period under the applicable cash incentive award or plan. For
purposes of this definition, the months elapsed will include the month in which
the effective date of termination occurs if such date is the 16th, or a
subsequent, day of that month.
“Stock Appreciation Right” or “SAR” means a right granted to a Participant
pursuant to an equity compensation plan of the Company to receive a payment
equal to the difference between the Fair Market Value of a share of Common Stock
as of the date of exercise of the SAR over the grant price of the SAR.
“SEC” shall mean the United States Securities Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Successor” shall mean a successor to all or substantially all of the business,
operations or assets of the Company.
“Termination Date” shall mean, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in accordance with Section 2.02 or as set forth in any Termination
Notice delivered by the Company, or as applicable, the Participant’s date of
death.
“Termination Notice” shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant’s employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant’s employment for Cause or
Disability in accordance with Section 2.03.



--------------------------------------------------------------------------------



“Tier 1 Participant” shall mean each Participant designated in Schedule I hereto
as a Tier 1 Participant, as that schedule may be amended in accordance with
Section 2.01.
“Tier 2 Participant” shall mean each Participant designated in Schedule I hereto
as a Tier 2 Participant, as that schedule may be amended in accordance with
Section 2.01.
“Tier 3 Participant” shall mean each Participant designated in Schedule I hereto
as a Tier 3 Participant, as that schedule may be amended in accordance with
Section 2.01.
Section 1.02    Interpretation. In the Plan, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” refer to the Plan as a
whole and not to any particular Article, Section or other subdivision, (b)
reference to any Article or Section, means such Article or Section hereof and
(c) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term. The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.
ARTICLE II
ELIGIBILITY AND BENEFITS
Section 2.01    Eligible Employees.
(a)    An employee of the Company shall be a “Participant” in the Plan during
each calendar year (or partial calendar year) for which he or she has been
designated as a Participant (and in the Tier so designated) by the Chief
Executive Officer of the Company and for each succeeding calendar year he or she
is employed in such position, unless the Participant is given written notice by
December 31 of the preceding year of the determination of the Chief Executive
Officer or the Board that such Participant shall cease to be a Participant or
shall participate in a different Tier for such succeeding calendar year.
Notwithstanding the foregoing, any Participant may not be removed from the Plan,
nor placed in a lower tier (with Tier 1 being the highest Tier and Tier 3 being
the lowest Tier), during the pendency of a Potential Change in Control or within
two years following a Change in Control.
(b)    The Plan is only for the benefit of Participants, and no other employees,
personnel, consultants or independent contractors shall be eligible to
participate in the Plan or to receive any rights or benefits hereunder.
Section 2.02    Termination Notices from Participants. For purposes of the Plan,
in order for any Participant to terminate his or her employment for Good Reason,
such Participant must give a Termination Notice to the Company in accordance
with the requirements specified under the definition of Good Reason in Section
1.01, which notice shall be signed by such Participant, shall be dated the date
it is given to the Company, shall specify the Termination



--------------------------------------------------------------------------------



Date and shall state that the termination is for Good Reason and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such Good Reason. Any Termination Notice given by a Participant that does not
comply in all material respects with the foregoing requirements as well as the
“Good Reason” definition provisions set forth in Section 1.01 shall be invalid
and ineffective for purposes of the Plan. If the Company receives from any
Participant a Termination Notice that states the termination is for Good Reason
and which the Company believes is invalid and ineffective as aforesaid, it shall
promptly notify such Participant of such belief and the reasons therefor. Any
termination of employment by the Participant that either does not constitute
Good Reason or fails to meet the Termination Notice requirements set forth above
shall be deemed a termination by the Participant without Good Reason.
Section 2.03    Termination Notices from Company. For purposes of the Plan, in
order for the Company to terminate any Participant’s employment for Cause, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Cause and shall set forth in
reasonable detail the particulars thereof. For purposes of the Plan, in order
for the Company to terminate any Participant’s employment for Disability, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Disability and shall set forth
in reasonable detail the particulars thereof. Any Termination Notice given by
the Company that does not comply, in all material respects, with the foregoing
requirements shall be invalid and ineffective for purposes of the Plan. Any
Termination Notice purported to be given by the Company to any Participant after
the death or retirement of such Participant shall be invalid and ineffective.
Section 2.04    Accelerated Vesting of Pre-2015 Equity Awards. With respect to
Awards granted prior to January 1, 2015, upon the occurrence of a Change in
Control, notwithstanding the provisions of any Benefit Plan or agreement (except
as provided in this Section 2.04):
(a)    each outstanding option to purchase Company Common Stock (each, a “Stock
Option”) shall become automatically vested and exercisable and
(i)    in the case of those Stock Options outstanding as of the Effective Date,
such Stock Options shall remain exercisable by such Participant until the later
of the 15th day of the third month following the date at which, or December 31
of the calendar year in which, the Stock Option would have otherwise expired,
but in no event beyond the original term of such Stock Option; and
(ii)    in the case of all Stock Options granted to a Participant after the
Effective Date, such Stock Options shall remain exercisable by such Participant
for a period of (x) three years in the case of a Tier 1 Participant, (y) two
years in the case of a Tier 2 Participant or (z) one year in the case of a Tier
3 Participant, beyond the date at which the Stock Option would have otherwise
expired, but in no event beyond the original term of such Stock Option;



--------------------------------------------------------------------------------





(b)    the vesting restrictions based upon continued employment on all other
awards relating to Common Stock (including but not limited to restricted stock,
restricted stock units and SARs) held by a Participant shall immediately lapse
and in the case of restricted stock units and SARs shall become immediately
payable, to the extent permitted by Section 409A;


(c)    the vesting restrictions based upon achievement of performance criteria
on any awards related to Common Stock (including but not limited to performance
shares or performance share units) held by a Participant shall deemed to have
been met to the extent determined by the Compensation Committee as constituted
immediately prior to the Change of Control; and


Notwithstanding the foregoing, in the event that the terms of any award under a
Benefit Plan shall provide for vesting treatment of equity awards to such
Participant that are more favorable than the provisions of paragraphs (a)
through (c) above, the provisions of such award shall control the vesting
treatment with respect to any equity awards to which such provisions are
applicable. Also notwithstanding the foregoing, payments described in this
Section generally shall be made immediately following the accelerated vesting
date described in this Section, and in no event later than the last day of the
“applicable 2½ month period,” as defined in Treasury Regulations Section
1.409A-1(b)(4); provided, however, that payments of amounts described in this
Section that are “deferrals of compensation” subject to Section 409A may be
accelerated only to the extent such acceleration does not trigger a “plan
failure” pursuant to Section 409A.


Section 2.05    Accelerated Vesting of Post-2014 Equity Awards.
(a)    With respect to Awards granted on or after January 1, 2015, upon the
occurrence of a Change in Control, notwithstanding the provisions of any Benefit
Plan or agreement (except as provided in this Section 2.05):
(i)    with respect to outstanding Options and SARs:
(1)    If (x) the Company is the surviving entity and the Common Stock remains
listed, quoted, or traded on a national securities exchange or automated
quotation system or (y) the surviving entity assumes such Awards or substitutes
in lieu thereof stock options or stock appreciation right relating to the stock
of such surviving entity having an equivalent then-current value and remaining
term, provided that such stock must be listed, quoted, or traded on a national
securities exchange or automated quotation system (“Substitute Options/SARs”),
such Awards or the Substitute Options/SARs, as applicable, shall be governed by
their respective terms;



--------------------------------------------------------------------------------



(2)    If (x)(i) the Company is the surviving entity and the Common Stock
remains listed, quoted, or traded on a national securities exchange or automated
quotation system or (ii) the surviving entity assumes such Awards or issues
Substitute Options/SARs and (y) the Participant is terminated without Cause or
for Good Reason within twenty-four (24) months following the date of the Change
in Control, such Awards or Substitute Options/SARs, as applicable, held by the
Participant that were not previously vested and exercisable shall become fully
vested and exercisable effective as of the date of such termination and remain
exercisable until the date that is two (2) years following the date of such
termination, or the original expiration date, whichever first occurs;
(3)    If (x)(i) the Company is not the surviving entity or (ii) the Common
Stock does not remain listed, quoted, or traded on a national securities
exchange or automated quotation system and (y) the surviving entity does not
assume such Awards or issue Substitute Options/SARs, each such Award shall
become fully vested effective as of the date of the Change in Control and
promptly cancelled in exchange for a cash payment in an amount equal to (A) the
excess of Market Value per share of the Common Stock subject to the Award over
the exercise or base price (if any) per share of Common Stock subject to such
Award multiplied by (B) the number of shares of Common Stock subject to such
Award;
(ii)    with respect to other outstanding Awards not subject to
performance-based objectives (other than Options or SARs)(“Time-based Awards”):
(1)    if (x) the Company is the surviving entity and the Common Stock remains
listed, quoted, or traded on a national securities exchange or automated
quotation system or (y) the surviving entity assumes such Awards or substitutes
in lieu thereof time-based awards relating to the stock of such surviving entity
having an equivalent then-current value and vesting date, provided that such
stock must be listed, quoted, or traded on a national securities exchange or
automated quotation system (“Substitute Time-based Awards”), such Awards or the
Substitute Time-based Awards, as applicable, shall be governed by their
respective terms;
(2)    if (x)(i) the Company is the surviving entity and the Common Stock
remains listed, quoted, or traded on a national securities exchange or automated
quotation system or (ii) the surviving entity assumes the such Awards or issues
Substitute Time-based Awards and the Participant is terminated without Cause or
for Good Reason within twenty-four (24) months following the Change in Control,
such Awards or Substitute Time-based Awards, as applicable, held by the
Participant that were not



--------------------------------------------------------------------------------



previously vested shall become fully vested immediately upon such termination;
(3)    If (x)(i) the Company is not the surviving entity or (ii) the Common
Stock does not remain listed, quoted, or traded on a national securities
exchange or automated quotation system and (y) the surviving entity does not
assume the such Awards or issue Substitute Time-based Awards, such Awards shall
become fully vested effective as of the date of the Change in Control and
promptly cancelled in exchange for a cash payment of an amount equal to the Fair
Market Value per share of the Common Stock subject to the Award immediately
prior to the Change in Control multiplied by the number of shares of Common
Stock subject to the Award;
(iii)    with respect to Awards subject to performance-based objectives
(including but not limited to performance shares or performance share units),
the vesting restrictions based upon achievement of the performance-based
objectives shall deemed to have been met to the extent determined by the
Compensation Committee as constituted immediately prior to the Change of Control
and such achievement shall result in the deemed issuance of Time-based Awards or
Substitute Time-based Awards, as applicable, with the same vesting date as
provided in the original Award granted by the Company and such Awards will be
subject to paragraphs (ii)(2) and (3) above, if applicable.
(b)    The Compensation Committee may, in its sole discretion, provide that: (x)
an Award shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a payment in an amount equal to (i) the Fair Market Value per share
of the Common Stock subject to the Award immediately prior to the Change in
Control over the exercise or base price (if any) per share of Common Stock
subject to such Award multiplied by (ii) the number of shares granted under such
Award; and (y) each Award shall, upon the occurrence of a Change in Control, be
cancelled without payment therefore if the Fair Market Value per share of the
Common Stock subject to such Award immediately prior to the Change in Control is
less than the exercise or purchase price (if any) per share of Common Stock
subject to such Award.
(c)    Notwithstanding the foregoing, in the event that the terms of any award
under a Benefit Plan shall provide for vesting treatment of equity awards to
such Participant that are more favorable than the provisions of paragraphs (a)
and (b) above, the provisions of such award shall control the vesting treatment
with respect to any equity awards to which such provisions are applicable. Also
notwithstanding the foregoing, payments described in this Section generally
shall be made immediately following the accelerated vesting date described in
this Section, and in no event later than the last day of the “applicable 2½
month period,” as defined in Treasury Regulations Section 1.409A-1(b)(4);
provided, however, that payments of amounts described in this Section that are
“deferrals of compensation” subject to Section 409A may be accelerated only to
the extent such acceleration does not trigger a “plan failure” pursuant to
Section 409A.



--------------------------------------------------------------------------------



ARTICLE III
SEVERANCE AND RELATED TERMINATION BENEFITS


Section 3.01    Termination of Employment. In the event that a Participant’s
employment is terminated within twenty-four (24) months following a Change in
Control or during the pendency of a Potential Change in Control provided that a
related Change in Control occurs, (x) by the Participant for Good Reason (while
such Good Reason exists) or (y) by the Company without Cause (other than for
Disability), then in each case, such Participant (or his or her beneficiary)
shall be entitled to receive, and the Company shall be obligated to pay to the
Participant, subject to Sections 3.02 through 3.04 hereof:
(a)    In the case of a Tier 1 Participant:
(i)        a lump sum payment within sixty (60) days following the later of such
Participant’s Termination Date or the date of the Change in Control in an amount
equal to 2.99 times the sum of (A) the Participant’s highest Annual Salary in
the three years preceding the Termination Date plus (B) the average of the
actual bonuses received by such Participant for the three (3) years preceding
the Termination Date; plus
(ii)        a lump sum payment within sixty (60) days following the later of
such Participant’s Termination Date or the date of the Change in Control in an
amount equal to (A) the Pro-rated Portion of the Participant’s target cash
incentive opportunity for any not yet completed incentive performance period in
which the termination occurs, plus (B) in the event of termination after a
completed incentive performance period but before payment of the award earned,
the amount of such cash incentive award based on actual performance; plus
(iii)        a lump sum payment as soon as practicable following the Termination
Date in an amount equal to (A) all unused paid time off accrued by such
Participant as of the Termination Date under the Company’s paid time off policy,
plus (B) all accrued but unpaid compensation, excluding any nonqualified
deferred compensation, earned by such Participant as of the Termination Date to
be paid by the Company ((A) and (B) together, the “Accrued Obligations”); and
(iv)        In addition, for a period of thirty-six months following the
Termination Date, such Participant and his or her dependents shall continue to
be covered by all medical, dental and vision insurance plans and programs
(excluding disability) maintained by the Company under which the Participant was
covered immediately prior to the Termination Date (collectively, the “Continued
Benefits”) at the same cost sharing between the Company and Participant as a
similarly situated active employee.
(b)    In the case of a Tier 2 Participant



--------------------------------------------------------------------------------



(i)        a lump sum payment within sixty (60) days following the later of such
Participant’s Termination Date or the date of the Change in Control in an amount
equal to two times the sum of (A) the Participant’s highest Annual Salary in the
three years preceding the Termination Date plus (B) the average of the actual
bonuses received by such Participant for the three (3) years preceding the
Termination Date; plus
(ii)        a lump sum payment within sixty (60) days following the later of
such Participant’s Termination Date or the date of the Change in Control in an
amount equal to (A) the Pro-rated Portion of the Participant’s target cash
incentive opportunity for any not yet completed incentive performance period in
which the termination occurs, plus (B) in the event of termination after a
completed incentive performance period but before payment of the award earned,
the amount of such cash incentive award based on actual performance; plus
(iii)        a lump sum payment as soon as practicable following the Termination
Date in an amount equal to all Accrued Obligations as soon as practicable
following the Termination Date; and
(iv)        In addition, for a period of twenty-four months following the
Termination Date, such Participant and his or her dependents shall receive
Continued Benefits at the same cost sharing between the Company and Participant
as a similarly situated active employee.
(c)    In the case of a Tier 3 Participant
(i)        a lump sum payment within sixty (60) days following the later of such
Participant’s Termination Date or the date of the Change in Control in an amount
equal to the sum of (A) the Participant’s highest Annual Salary in the three
years preceding the Termination Date plus (B) the average of the actual bonuses
received by such Participant for the three (3) years preceding the Termination
Date; plus
(ii)        a lump sum payment within sixty (60) days following the later of
such Participant’s Termination Date or the date of the Change in Control in an
amount equal to (A) the Pro-rated Portion of the Participant’s target cash
incentive opportunity for any not yet completed incentive performance period in
which the termination occurs, plus (B) in the event of termination after a
completed incentive performance period but before payment of the award earned,
the amount of such cash incentive award based on actual performance; plus
(iii)        a lump sum payment as soon as practicable following the Termination
Date in an amount equal to all Accrued Obligations as soon as practicable
following the Termination Date; and
(iv)        In addition, for a period of twelve months following the Termination
Date, such Participant and his or her dependents shall receive Continued



--------------------------------------------------------------------------------



Benefits at the same cost sharing between the Company and Participant as a
similarly situated active employee.
(d)    Notwithstanding anything herein to the contrary, in the event that a
Participant is deemed to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, the lump sum severance payment, together with
interest at an annual rate (compounded monthly) equal to the federal short-term
rate (as in effect under Section 1274(d) of the Code on the Termination Date)
shall be paid, to the extent required by Section 409A, to such Participant
immediately following the six-month anniversary of the Termination Date and no
later than thirty (30) days following such anniversary. In any event, all
Accrued Obligations shall be paid to the Participant no later than sixty (60)
days following the Termination Date.
(e)    The cost of the Continued Benefits paid by the Company will be imputed as
wage income to the Participant to the extent required to comply with Sections
409A and 105(h) of the Code.
Section 3.02    Golden Parachute Tax.
(a)    Anything in the Plan to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution to or for the benefit of
any Participant or the acceleration thereof (the “Triggering Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”) (all such
payments and benefits, including any cash severance payments payable pursuant to
any other plan, arrangement or agreement, hereinafter referred to as the “Total
Payments”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments shall first be reduced, and the
noncash severance payments shall thereafter be reduced, to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax but only
if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (B) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). For purposes of
determining whether a portion of the Total Payments would be subject to the
Excise Tax, the value of the Participant’s non-competition covenant contained in
the Release Agreement (defined below in Section 3.03) shall be determined
through independent appraisal by the independent accounting firm described in
subsection (b), and a corresponding portion of the amount payable pursuant to
Section 3.01 shall be allocated as reasonable compensation for the Participant’s
non-competition covenant and therefore exempt from the definition of the term
“parachute payment” within the meaning of Sections 280G and 4999 of the Code.



--------------------------------------------------------------------------------



(b)    All determinations required to be made under this Section 3.02 with
respect to a particular Participant shall be made in writing within ten (10)
business days of the receipt of notice from the Participant that there has been
a Triggering Payment (or at such earlier time as is requested by the Company and
the Participant) by the independent accounting firm then retained by the Company
in the ordinary course of business (which firm shall provide detailed supporting
calculations to the Company and such Participant) and such determinations shall
be final and binding on the Company (including the Compensation Committee) and
all Participants. Any fees incurred as a result of work performed by any
independent accounting firm pursuant to this Section 3.02 shall be paid by the
Company.
Section 3.03    Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under this Article III, such Participant must
enter into a restrictive covenant (non-solicitation, non-compete,
non-disclosure, non-disparagement) and release agreement (a “Release Agreement”)
with the Company and its affiliates substantially in the form attached hereto as
Exhibit A. The Participant must execute and deliver a Release Agreement, and
such Release Agreement must become effective and irrevocable in accordance with
its terms, no later than sixty (60) days following such Participant’s
Termination Date. If this requirement is not satisfied, the Participant shall
forfeit the right to all benefits, except for the Accrued Obligations and the
Continued Benefits as provided, described in this Article III. In the event such
Participant’s receipt of any or all of the payment or benefits under this
Article III is subject to Section 409A and such 60-day period extends into a new
calendar year, the Company shall deliver such portion of the payments and
benefits to the Participant on the later of the first business day of that new
year or the effective date of such Release Agreement.
Section 3.04    Limitation of Benefits.
(a)    Anything in the Plan to the contrary notwithstanding, the Company’s
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits.
(b)    Any amounts payable under the Plan shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or
agreement with the Company. Without limiting the generality of the foregoing, in
the event that a Participant becomes entitled to any payment under the Plan,
such Participant shall not be entitled to receive any payment under the
Company’s Executive Severance Plan. As a condition to receipt of any payment
under the Plan, the Participant shall waive any entitlement to any other
severance or termination payment by the Company.
Section 3.05    Plan Unfunded; Participant’s Rights Unsecured. The Company shall
not be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any benefit hereunder.
The right of any Participant to receive the benefits provided for herein shall
be an unsecured obligation against the general assets of the Company.





--------------------------------------------------------------------------------



ARTICLE IV
DISPUTE RESOLUTION


Section 4.01    Claims Procedure.
(a)    It shall not be necessary for a Participant who has become entitled to
receive a benefit hereunder to file a claim for such benefit with any person as
a condition precedent to receiving a distribution of such benefit. However, any
Participant or beneficiary who believes that he or she has become entitled to a
benefit hereunder and who has not received, or commenced receiving, a
distribution of such benefit, or who believes that he or she is entitled to a
benefit hereunder in excess of the benefit which he or she has received, or
commenced receiving, may file a written claim for such benefit with the
Compensation Committee no later than ninety (90) days following the date on
which he or she allegedly became entitled to receive a distribution of such
benefit. Such written claim shall set forth the Participant’s or beneficiary’s
name and address and a statement of the facts and a reference to the pertinent
provisions of the Plan upon which such claim is based. The Compensation
Committee shall, within ninety (90) days after such written claim is filed,
provide the claimant with written notice of its decision with respect to such
claim. If such claim is denied in whole or in part, the Compensation Committee
shall, in such written notice to the claimant, set forth in a manner calculated
to be understood by the claimant the specific reason or reasons for denial;
specific references to pertinent provisions of the Plan upon which the denial is
based; a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and an explanation of the provisions for review of
claims set forth in Section 4.01(b) below.
(b)    A Participant or beneficiary who has filed a written claim for benefits
with the Compensation Committee which has been denied may appeal such denial to
the Compensation Committee and receive a full and fair review of his or her
claim by filing with the Compensation Committee a written application for review
at any time within sixty (60) days after receipt from the Compensation Committee
of the written notice of denial of his or her claim provided for in
Section 4.01(a) above. A Participant or beneficiary who submits a timely written
application for review shall be entitled to review any and all documents
pertinent to his or her claim and may submit issues and comments to the
Compensation Committee in writing. Not later than sixty (60) days after receipt
of a written application for review, the Compensation Committee shall give the
claimant written notice of its decision on review, which written notice shall
set forth in a manner calculated to be understood by the claimant specific
reasons for its decision and specific references to the pertinent provisions of
the Plan upon which the decision is based. In the event the claimant disputes
the decision of the Compensation Committee, the claimant may not bring suit in
court with respect to such dispute under the Plan later than one hundred eighty
(180) days after receiving the Compensation Committee’s written notice of its
decision.
(c)    Any act permitted or required to be taken by a Participant or beneficiary
under this Section 4.01 may be taken for and on behalf of such Participant or
beneficiary by



--------------------------------------------------------------------------------



such Participant’s or beneficiary’s duly authorized representative. Any claim,
notice, application or other writing permitted or required to be filed with or
given to a party by this Article shall be deemed to have been filed or given
when deposited in the U.S. mail, postage prepaid, and properly addressed to the
party to whom it is to be given or with whom it is to be filed. Any such claim,
notice, application, or other writing deemed filed or given pursuant to the next
foregoing sentence shall in the absence of clear and convincing evidence to the
contrary, be deemed to have been received on the fifth (5th) business day
following the date upon which it was filed or given. Any such notice,
application, or other writing directed to a Participant or beneficiary shall be
deemed properly addressed if directed to the address set forth in the written
claim filed by such Participant or beneficiary.


ARTICLE V
Miscellaneous Provisions
Section 5.01    Cumulative Benefits. Except as provided in Section 3.04, the
rights and benefits provided to any Participant under the Plan are in addition
to and shall not be a replacement of, all of the other rights and benefits
provided to such Participant under any Benefit Plan or any agreement between
such Participant and the Company except for any severance or termination
benefits.
Section 5.02    No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in the Plan by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise. Except as otherwise provided in Section 3.04, the amount of any
payment provided for in the Plan shall not be reduced by any compensation or
benefit earned by a Participant as the result of employment by another employer
or by retirement benefits. The Company’s obligations to make payments to any
Participant required under the Plan shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against such Participant.
Section 5.03    Amendment or Termination. The Board may amend or terminate the
Plan at any time; provided, however, that the Plan may not be amended or
terminated during the pendency of a Potential Change in Control or within two
(2) years following a Change in Control. Notwithstanding the foregoing, nothing
herein shall abridge the authority of the Compensation Committee to designate a
new Participant or a new participation Tier for a current Participant or to
determine that a Participant shall no longer be entitled to participate in the
Plan in accordance with Section 2.01(a) hereof. The Plan shall terminate when
all of the obligations to Participants hereunder have been satisfied in full.
To the extent payments and benefits under the Plan remain subject to Section
409A, payments and benefits under the Plan are intended to comply with Section
409A, and all provisions of the Plan and Notice of Participation shall be
interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued



--------------------------------------------------------------------------------



thereunder, including without limitation any such regulations or other guidance
that may be issued after the adoption or amendment of the Plan (and including
the Proposed Treasury Regulations issued June 22, 2016, to the extent the
application of such proposed regulations facilitates the administration of this
Plan in accordance with the intentions set forth in this paragraph). The Plan
shall be interpreted and administered, to the extent possible, in accordance
with these intentions. Notwithstanding any provision of the Plan to the
contrary, in the event that the Board determines that any payments or benefits
may or do not comply with Section 409A, the Board may adopt such amendments to
the Plan (without Participant consent) or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to (i)
exempt the Plan and any payments or benefits thereunder from the application of
Section 409A, or (ii) comply with the requirements of Section 409A.
Section 5.04    Enforceability. The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.
Section 5.05    Administration.
(a)    The Compensation Committee shall have full and final authority, subject
to the express provisions of the Plan, with respect to designation of
Participants and administration of the Plan, including but not limited to, the
authority to construe and interpret any provisions of the Plan and to take all
other actions deemed necessary or advisable for the proper administration of the
Plan.
(b)    The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s or employee’s own
gross negligence or willful cause. Expenses against which such member or
employee shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.
Section 5.06    Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.06 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company’s obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its



--------------------------------------------------------------------------------



Successor to expressly assume and agree to perform such obligations in writing,
in the same manner and to the same extent that the Company would be required to
perform hereunder if no such succession had taken place.
Section 5.07    Successors and Assigns. The Plan shall be binding upon and inure
to the benefit of the Company and its Successors and assigns. The Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
the Plan to such Participant’s devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant’s
estate. In the event of the death of any Participant during the applicable
period of eligibility for the Continued Benefits set forth in Section 3.01,
dependents of such Participant shall be eligible during such period to continue
participation in any Continued Benefits in which the Participant was enrolled at
the time of death. No payments, benefits or rights arising under the Plan may be
assigned or pledged by any Participant, except under the laws of descent and
distribution.
Section 5.08    Notices. All notices and other communications provided for in
the Plan shall be in writing and shall be sent, delivered or mailed, addressed
as follows: (a) if to the Company, at the Company’s principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, except
that any change of notice address shall be effective only upon receipt.
Section 5.09    Tax Withholding. The Company shall have the right to deduct from
any payment hereunder all taxes (federal, state or other) which it is required
to be withhold therefrom.
Section 5.10    No Employment Rights Conferred. The Plan shall not be deemed to
create a contract of employment between any Participant and the Company and/or
its affiliates. Nothing contained in the Plan shall (i) confer upon any
Participant any right with respect to continuation of employment with the
Company or (ii) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant’s employment at any time.
Section 5.11    Entire Plan. The Plan contains the entire understanding of the
Participants and the Company with respect to Change in Control severance
arrangements maintained on behalf of the Participants by the Company. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the Participants and the Company with respect to the subject matter
herein other than those expressly set forth herein.



--------------------------------------------------------------------------------



Section 5.12    Prior Agreements. The Plan supersedes all prior agreements,
programs and understandings (including verbal agreements and understandings)
between the Participants and the Company regarding the terms and conditions of
Participant’s severance arrangements in the event of a Change in Control.
Section 5.13    Severability. If any provision of the Plan is, becomes or is
deemed to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of the Plan shall not be
affected thereby.
Section 5.14    Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.


[Remainder of the Page Intentionally Left Blank]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the secretary of the Company does hereby certify the
adoption of the Plan on July 24, 2018 by the Encompass Health Corporation Board
of Directors.
ENCOMPASS HEALTH CORPORATION
Ву:                         
Name: Patrick Darby
Title: Executive Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------



SCHEDULE I


Tier 1 Participants


President and Chief Executive Officer
Douglas E. Cotharp, Executive Vice President and Chief Financial Officer
[grandfathered]
Barbara Jacobsmeyer, President, Inpatient Hospitals [grandfathered]
Patrick Darby, Executive Vice President, General Counsel and Secretary
[grandfathered]


Tier 2 Participants


Executive Vice Presidents and equivalent offices, including Chief Financial
Officer, President, Inpatient Hospitals and General Counsel
Regional Presidents
Chief Accounting Officer
Chief Human Resources Officer
Chief Information Officer
Chief Medical Officer
Treasurer


Tier 3 Participants


Chief Strategy & Development Officer
Chief Compliance Officer
Chief Investor Relations Officer
Deputy General Counsel
SVP, Financial Operations
SVP, Public Policy, Legislation & Regulations
SVP, Reimbursement





--------------------------------------------------------------------------------





Exhibit A


RESTRICTED COVENANT AND RELEASE AGREEMENT



This Release Agreement (this “Agreement”) is entered into between
__________________________ (“Executive”) and Encompass Health Corporation (the
“Company”), pursuant-to the terms and conditions of the Encompass Health
Corporation Fifth Amended and Restated Change in Control Benefits Plan, which is
attached hereto as Exhibit A (the “Plan”).


WITNESSETH
WHEREAS, Executive is employed by the Company as ____________________ and is a
“Participant” in the Plan (as such term is defined in the Plan);
WHEREAS, Executive’s last day of employment with the Company will be
______________ ___, _____, and such date shall be the “Termination Date” for
purposes of this Agreement and the Plan;
WHEREAS, Executive is eligible to receive benefits under Section 3.01 of the
Plan, subject to the terms and conditions of the Plan, including, but not
limited to, Executive’s execution and delivery to the Company of this Agreement
and it becoming effective;
WHEREAS, Executive has agreed to comply with, among other things, certain
confidentiality, noncompetition and nonsolicitation provisions, which are
provided below, and such provisions shall be fully enforceable by the Company;
and
WHEREAS, Executive and the Company wish to settle, fully and finally, all
matters between them under the terms and conditions exclusively set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and Executive agree
as follows:
1.Benefits under the Plan. Provided that this Agreement becomes effective
pursuant to Paragraph 4 of this Agreement:
(a)The Company shall pay the amount listed on Line 1 of Exhibit B attached
hereto, subject to all applicable federal, state and local withholdings, in
accordance with the terms and conditions of the Plan, paid out in a lump sum
within sixty (60) days of the Termination Date. In the event any of such payment
is subject to Section 409A and such 60-day period extends into a new calendar
year, the Company shall deliver such payment to the



--------------------------------------------------------------------------------



Participant on the later of the first business day of that new year or the
effective date of this Agreement.
(b)Executive will continue to be eligible to participate in the Company
sponsored group healthcare benefits, (excluding disability insurance but
specifically including medical, dental and vision plans), under which the
Executive was covered immediately prior to the Termination Date, for the number
of months listed on Line 2 of Exhibit B attached hereto, after the Termination
Date (the “Severance Period”), provided that Executive continues to contribute
toward the premiums at the level of an active employee of the Company.
Thereafter, Executive’s right to continue coverage under the Company sponsored
group healthcare plan at Executive’s own expense, pursuant to the statutory
scheme commonly known as “COBRA,” shall be governed by applicable law and the
terms of the plans and programs, and will be explained to Executive in a packet
to be sent to Executive under separate cover.
(c)Executive acknowledges and agrees that the severance payments and benefits
provided in subsection (a) and (b) of Section 1 are subject to forfeiture and
repayment and any awards relating to Common Stock shall be cancellable and/or
forfeitable in the event of a material violation by Executive of Sections 6, 7,
and/or 8 of this Agreement
2.Release.
(a)    Executive, on behalf of Executive, Executive’s heirs, executors,
administrators, successors and assigns, hereby irrevocably and unconditionally
releases the Company and its subsidiaries, divisions and affiliates, together
with their respective owners, assigns, agents, directors, partners, officers,
trustees, members, managers, employees, insurers, employee benefit programs
(including, but not limited to, trustees, administrators, fiduciaries, and
insurers of such programs), attorneys and representatives and any of their
predecessors and successors and each of their estates, heirs and assigns
(collectively, the “Company Releases”) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, causes of action,
rights, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, which Executive or Executive’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, will or may have
(either directly, indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever against the Company
or any of the other Company Releases from the beginning of time to the date upon
which Executive signs this Agreement, including, but not limited to, any claims
arising out of or relating to Executive’s employment with the Company and/or
termination of employment from the Company. This release includes, without
limitation, all claims arising out of, or relating to, Executive’s employment
with the Company and the termination of Executive’s employment with the Company,
including all claims for severance or termination benefits under Executive’s
employment agreement with the Company, if any, and under any plan, policy or
agreement (other than those benefits expressly payable hereunder) and all claims
arising under any foreign, federal, state and local labor, laws including,
without limitation, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act of 1974, the
Americans



--------------------------------------------------------------------------------



with Disabilities Act, Title VII of the Civil Rights Act of 1964, the Family and
Medical Leave Act, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Equal Pay Act, the Immigration and Reform Control Act, the Uniform Services
Employment and Re-Employment Act, the Rehabilitation Act of 1973, Sarbanes-Oxley
Act, Executive Order 11246, the Lilly Ledbetter Fair Pay Act, the False Claims
Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the Alabama
Age Discrimination Statute and the Workers’ Adjustment and Retraining
Notification Act (and any similar state or local law), each as amended.
(b)Nothing in this Paragraph 2 shall be deemed to release (i) Executive’s right
to enforce the terms of this Agreement; (ii) Executive’s rights, if any, to any
vested benefits or options under any incentive, bonus, or other benefit plan
maintained by the Company; (iii) any right to indemnification under the
Company’s Restated Certificate of Incorporation or its Amended and Restated By
Laws; or (iv) any claim that cannot be waived under applicable law. Nothing in
this Agreement prevents Executive from initiating a complaint with or
participating in any legally authorized investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any federal, state, or local law
enforcement agency. Notwithstanding the foregoing, Executive agrees that
Executive is waiving all rights to damages and all other forms of recovery
arising out of any charge, complaint or lawsuit filed on behalf of Executive or
any third party as to all claims waived in this Agreement.
(c)Executive acknowledges and agrees that the Company has fully satisfied any
and all obligations owed to Executive arising out of Executive’s employment with
the Company, and no further sums are owed to Executive by the Company or by any
of the other Company Releases at any time. Executive further acknowledges and
agrees that the Company has paid Executive for all earned wages and accrued but
unused paid time off through the Termination Date. By entering into this
Agreement, Executive explicitly waives any rights to severance or other
post-termination benefits under any oral or written plan, policy, employment
agreement, contract or arrangement with the Company, other than as provided in
this Agreement. Executive acknowledges and agrees that, in the absence of this
Agreement, the Company has no obligation to provide any of the consideration set
forth in Paragraph 1 of this Agreement. Executive further acknowledges and
agrees that Executive has no rights to any unvested benefits or options under
any incentive, bonus or other benefit plan, except as otherwise provided in the
Plan; and that all such vesting shall cease as of the Termination Date.
Executive further acknowledges and agrees that any right to continue to
contribute to the Company’s 401(k) plan for employees ended on the Termination
Date. Furthermore, Executive acknowledges and agrees that the payments and
benefits provided under Paragraph 1 of this Agreement shall not be included in
any computation of earnings under the Company’s 401(k) plan or any other plan.
Executive represents that Executive has no lawsuits pending against the Company
or any of the other Company Releases. Executive further covenants and agrees
that neither Executive nor Executive’s heirs, executors, administrators,
successors or assigns will be entitled to any personal recovery in any
proceeding of any nature whatsoever against the



--------------------------------------------------------------------------------



Company or any of the other Company Releases arising out of any of the matters
released in Paragraph 2.
3.Consultation with Attorney/Voluntary Agreement. Executive acknowledges that
(a) the Company is hereby advising Executive of Executive’s right to consult
with an attorney of Executive’s own choosing prior to executing this Agreement,
(b) Executive has carefully read and fully understands all of the provisions of
this Agreement, and (c) Executive is entering into this Agreement, including the
releases set forth in Paragraph 2 above, knowingly, freely and voluntarily in
exchange for good and valuable consideration, including the obligations of the
Company under this Agreement.
4.Consideration & Revocation Period.
(a)Executive acknowledges that Executive has been given at least twenty-one (21)
calendar days following receipt of this Agreement to consider the terms of this
Agreement, although Executive may execute it sooner.
(b)Executive will have seven (7) calendar days from the date on which Executive
signs this Agreement to revoke Executive’s consent to the terms of this
Agreement. Such revocation must be in writing and must be addressed and sent via
facsimile as follows: Encompass Health Corporation, Attention: General Counsel,
facsimile: (205) 262-8692. Notice of such revocation must be received within the
seven (7) calendar days referenced above. In the event of such revocation by
Executive, this Agreement shall not become effective and Executive shall not
have any rights under this Agreement or the Plan.
(c)Provided that Executive does not revoke this Agreement, this Agreement shall
become effective on the eighth calendar day after the date on which Executive
signs this Agreement (the “Effective Date”).
5.Acknowledgements.
(a)    Executive acknowledges and agrees that: (i) the “Company Business” (as
defined in Paragraph 9(a) below) is intensely competitive and that Executive’s
employment by the Company required Executive to have access to, and knowledge
of, “Confidential Information” (as defined in Paragraph 9(b) below); (ii) the
use or disclosure of any Confidential Information could place the Company at a
serious competitive disadvantage and could do serious damage, financial and
otherwise, to the Company; (iii) Executive was given access to, and developed
relationships with, employees, clients, patients, physicians and partners of the
Company at the time and expense of the Company; and (iv) by Executive’s
training, experience and expertise, Executive’s services to the Company were
extraordinary, special and unique, and the Company invested in training and
enhancing Executive’s skill and experience in the Company Business.
(b)Executive further acknowledges and agrees that (i) Executive’s experience and
capabilities are such that the provisions contained in Paragraphs 6, 7, and 8
will not prevent Executive from earning a livelihood; (ii) the Company would be
seriously and



--------------------------------------------------------------------------------



irreparably injured if Executive were to engage in “Competitive Activities” (as
defined below), or to otherwise breach the obligations contained in Paragraphs
6, 7 and 8, no adequate remedy at-law would exist and damages would be difficult
to determine; (iii) the provisions contained in Paragraphs 6, 7 and 8 are
justified by and reasonably necessary to protect the legitimate business
interests of the Company, including the Confidential Information and good will
of the Company; and (iv) the provisions in Paragraphs 6, 7 and 8 are fair and
reasonable in scope, duration and geographical limitations. Accordingly,
Executive agrees to be bound fully by the restrictive covenants in this
Agreement to the maximum extent permitted by law, it being the intent and spirit
of the parties that the restrictive covenants and the other agreements contained
herein shall be valid and enforceable in all respects.
    6.    Confidentiality.
(a)Executive acknowledges and agrees that, from and after the Termination Date,
and at all times thereafter, Executive will not communicate, divulge or disclose
to any “Person” (as defined in Paragraph 9(c) below) or use for Executive’s own
benefit or purpose any Confidential Information of the Company, except as
required by law or court order or expressly authorized in writing by the
Company; provided, however, that Executive shall promptly notify the Company
prior to making any disclosure required by law or court order so that the
Company may seek a protective order or other appropriate remedy.
    7.    Covenant Not to Compete.
From the Termination Date through the end of the Severance Period (the
“Noncompetition Period”), Executive shall not, directly or indirectly,
participate in the management, operation or control of, or have any financial or
ownership interest in, or aid or knowingly assist anyone else in the conduct of,
any business or entity that (i) engages in the Company Business in any
Restricted Territory (as defined in Paragraph 9(d) below), or (ii) is, to
Executive’s knowledge, making preparations for engaging in the Company Business
in any Restricted Territory (collectively, “Competitive Activity”); provided,
however, that (x) the “beneficial ownership” by Executive, either individually
or as a member of a “group” (as such terms are used in Rule 13d of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended), of
not more than one percent (1%) of the voting stock of any publicly held
corporation shall not alone constitute a breach of this Paragraph 7 and (y)
Executive may enter into, at arm’s length, any bona fide joint venture (or
partnership or other business arrangement) with any Person who is not directly
engaged in the Company Business but which is an affiliate of another Person
engaged in the Company Business.



--------------------------------------------------------------------------------





8.    Employee Nonsolicitation; Nondisparagement.
(a)Executive shall not, directly or indirectly, within the Noncompetition
Period, without the prior written consent of the Company, solicit or direct any
other Person to solicit any officer or other employee of the Company to: (i)
terminate such officer’s or employee’s employment with the Company; or (ii) seek
or accept employment or other affiliation with Executive or any Person engaged
in any Competitive Activity in which Executive is directly or indirectly
involved (other than, in each case, any solicitation directed at the public in
general in publications available to the public in general or any contact which
Executive can demonstrate was initiated by such officer, director or employee or
any contact after such officer’s or employee’s employment with the Company is
terminated). Executive’s obligations. under this Paragraph 8(a) with respect to
new Company employees hired after the Termination Date shall be subject to the
condition that Executive shall have been notified of such new employees.
(b)Executive shall not, directly or indirectly, within the Noncompetition
Period, without the prior written consent of the Company, solicit or direct any
other Person to solicit any Person or entity in a business relationship with the
Company (whether an independent contractor, joint venture partner or otherwise)
to terminated such Person or entity’s business relationship with the Company.
(c)Executive shall not, directly or indirectly, within the Noncompetition
Period, make any statements or comments of a defamatory or disparaging nature to
third parties regarding the Company or any of their members, principals,
officers, managers, directors, personnel, employees, agents, services or
products; provided, however, that nothing contained in this Paragraph 8(b) shall
preclude Executive from providing truthful testimony in response to a valid
subpoena, court order, regulatory request or as may be required by law.
9.    Definitions.
(a)For the purposes of this Agreement, the “Company Business” shall mean the
business of owning, operating or managing inpatient rehabilitation facilities
offering a range of rehabilitative health care services, and services directly
ancillary thereto for which the Company receives compensation.
(b)For purposes of this Agreement, “Confidential Information” includes, but is
not limited to, certain or all of the Company’s and its patients’, physicians’
and third-party managed care providers’ supply agreement arrangements,
regulatory packages, registration packages, data compensation packages, methods,
information, systems, plans for acquisition or disposition of products,
expansion plans, financial status and plans, customer lists, client data,
personnel information, consulting reports, investigative reports, Personal
Health Information (PHI), strategic plans and trade secrets.



--------------------------------------------------------------------------------



(c)For the purposes of this Agreement, “Person” shall mean an individual,
corporation, joint venture, partnership, limited liability company, association,
joint stock or other company, business trust, trust or other entity or
organization, including any national, federal, state, territorial agency, local
or foreign judicial, legislative, executive, regulatory or administrative
authority, commission, court, tribunal, any political or other subdivision,
department or branch of any of the foregoing, and any self regulatory
organization or arbitrator.
(d)For the purposes of this Agreement, the “Restricted Territory” means the area
within seventy-five (75) miles of any location where an inpatient rehabilitation
facility, which is owned or operated by the Company, is located as of the
Termination Date.
10.Notice to the Company. In the event that Executive accepts employment with
another party at any time during the Severance Period, Executive shall inform
the Company in writing on or before the commencement date of such employment and
provide the Company with such other information relating to available health and
welfare benefits as a result of said employment as required by Section 3.03(a)
of the Plan.
11.Duty to Inform. Executive shall inform in writing any Person, who seeks to
employ or engage Executive in any capacity, of Executive’s obligations under
Paragraphs 6, 7 and 8 of this Agreement, prior to accepting such employment or
engagement.
12.Company Property. Executive represents that Executive has returned to the
Company all property of the Company. Such property includes, but is not limited
to, laptop computers, BlackBerry, printers, other computer equipment (including
computers, printers and equipment paid-for by the Company for use at Executive’s
residence), cellular phones and pagers, keys, security passes, passwords, work
files, records, credit cards, building ID’s and all other Company property in
Executive’s possession on the last day of Executive’s employment with the
Company. Following the Termination Date, the Company shall also have no
obligation to continue to make payments under any car loan or corporate
membership provided to Executive as an employee of the Company.
13.No Admission of Wrongdoing. Nothing herein is to be deemed to constitute an
admission of wrongdoing by the Company or any of the other Company Releases.
14.Assignment. This Agreement is binding on, and will inure to the benefit of,
the Company and the other Company Releases. All rights of Executive under this
Agreement shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.
15.    Injunctive Relief. Executive agrees that the Company would suffer
irreparable harm if Executive were to breach, or threaten to breach, any
provision of this
Agreement and that the Company would by reason of such breach, or threatened
breach, be entitled to injunctive relief in a court of appropriate jurisdiction,
without the need to post any bond, and Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting Executive
from breaching this Agreement. This Paragraph 15 shall not,



--------------------------------------------------------------------------------



however, diminish the right of the Company to claim and recover damages and
other appropriate relief, including but not limited to repayment of any
severance payments or benefits provided to Executive, in addition to injunctive
relief.
16.Severability. In the event that any one or more, of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law. Furthermore, a determination in any jurisdiction that this
Agreement, in whole or in part, is invalid, illegal or unenforceable shall not
in any way affect or impair the validity, legality or enforceability of this
Agreement in any other jurisdiction.
17.Waiver. The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by either party hereto of
any breach or default by the other party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.
18.No Oral Modifications. This Agreement may not be changed orally, but may be
changed only in a writing signed by Executive and a duly authorized
representative of the Company.
19.Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws. With respect to any action, suit or proceeding, each party
irrevocably (i) submits to the jurisdiction of the courts of the State of
Delaware and the United States District Court of the District of Delaware, and
(ii) waives any objection which it may have at any time to the laying of venue
of any proceeding brought in any such court, waives any claim that such
proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such proceedings, that such court does not have
jurisdiction over such party.
20.Entire Agreement. This Agreement sets forth the entire understanding between
Executive and the Company, and supersedes all prior agreements, representations,
discussions, and understandings concerning their subject matter. Executive
represents that, in executing this Agreement, Executive has not relied upon any
representation or statement made by the Company or any other Company Releases,
other
than those set forth herein, with regard to the subject matter, basis or effect
of this Agreement or otherwise.
21.Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.



--------------------------------------------------------------------------------



22.Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be an original, but all of which shall constitute but one
and the same agreement.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date indicated below.



ENCOMPASS HEALTH CORPORATIONBy: _____________________________________Date:
___________________________________EXECUTIVEName:
________________________________Date: ___________________________________








--------------------------------------------------------------------------------






[EXHIBIT A to the Form of Restricted Covenant and Release Agreement]
[INSERT PLAN]



--------------------------------------------------------------------------------





EXHIBIT B









Name: _______________________________
1.Amount Payable: ____________________
2. Months: ___________________________


